Citation Nr: 0600776	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  05-18 851	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to  service connection for gastroesophageal 
reflux disease secondary to service connected bronchial 
asthma.



ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 2004 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to service connection for 
gastroesophageal reflux disease secondary to service 
connected bronchial asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that her gastroesophageal reflux disease 
is secondary to her service-connected bronchial asthma 
because gastroesophageal reflux disease is an adverse 
reaction of Flunisolide, one of the medications her VA 
physician prescribed to her for the treatment of asthma.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the claim cannot 
be fairly decided on the basis of the medical evidence on 
file.  Therefore, the claim is remanded so additional 
evidence may be developed.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2005); 38 U.S.C.A. §§ 501, 1110-1131 (West 2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The resolution of issues that involve medical knowledge, such 
as the determination of medical etiology, requires competent 
medical evidence.  Sacks v. West, 11 Vet. App. 314, 315 
(1998).

Here, the record shows that the veteran complained of 
gastroesophageal reflux to her VA outpatient physician, Dr. 
A.R-G. in May 2004.  At that time, Dr. A.R-G. opined that the 
veteran's gastroesophageal reflux was "probably due to" 
treatment. VA outpatient medical records show that, at that 
time, the veteran was taking six medications, three related 
to the treatment of asthma/allergies- Albuterol, Flunisolide, 
and Loratadine. 

A VA examination conducted by  Dr. E.T. on November 2, 2004, 
noted that the veteran was taking Albuterol and Singulair for 
her service-connected bronchial asthma.  The physician 
concluded that after reviewing the medical literature, there 
was no etiological relationship between the veteran's 
service-connected asthma, or the medications used for it, and 
gastroesophageal reflux disease.

The veteran attached an internet drug fact sheet for 
Flunisolide to her June 2005 Appeal to the Board, which among 
other things, stated that "nausea and vomiting have been 
reported at a frequency of 5% or less in patients using nasal 
FLUNISOLIDE."  In response to this evidence, the RO issued a 
Supplemental Statement of the Case (SSOC) denying the 
veteran's claim, reasoning that in view of all the evidence, 
including the VA examination, there was no relationship 
between the veteran's current gastroesophageal reflux disease 
and the use of medications for bronchial asthma.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board must assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The U.S. Court 
of Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

Dr. E.T.'s medical opinion in the November 2004 VA 
examination is unsupported by the clinical evidence of 
record.  Dr. E.T.'s medical opinion was premised, in part, on 
the use of Singulair, a drug the veteran was not taking 
according to her VA outpatient records, and ignored the 
veteran's actual use of Flunisolide, the medication the 
veteran contends induced her gastroesophageal reflux disease.    

Accordingly, this case is REMANDED for the following action:

1.  Arrange to have the claim file, 
including the Internet fact sheet on 
Flunisolide and the veteran's VA 
outpatient medical records, reviewed by 
an appropriately qualified medical 
examiner to opine whether the veteran's 
current gastroesophageal reflux disease 
is related to her service connected 
bronchial asthma.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  If the examiner finds 
it impossible to provide any part of the 
required opinion without resort to pure 
speculation, he or she should so 
indicate. 

2.  The RO should review the claims file 
and ensure no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for gastroesophageal 
reflux disease secondary to service 
connected bronchial asthma.  If the claim 
is denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



  This error is not due to a given drug having multiple brand names.  Here, the Board, based on its own 
internet research, finds that Singulair, Flunisolide, and Loratadine are all different drugs, with Loratadine (an 
anti-histamine) and Singulair (a leukotriene blocker) being non-steroids, whereas Flunisolide is a 
corticosteroid.
 
 
 
 

